                                                                                                                                 United States District Court
                                                                                                                                    Southern District of Texas

                                                                                                                                        ENTERED
                                                                                                                                   November 29, 2018
                                         UNITED STATES DISTRICT COURT
                                                                                                                                    David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION


CARTIUS LYRONE MONTGOMERY,                                                §
                                                                          §
              Plaintiff,                                                  §
VS.                                                                       § MISC. ACTION NO. 7:18-MC-00580
                                                                          §
JEFF PURVIS, et al,                                                       §
                                                                          §
              Defendants.                                                 §

                        ORDER ADOPTING REPORT AND RECOMMENDATION
       Pending before the Court is Plaintiff Cartius Lyrone Montgomery’s Application to
Proceed In Forma Pauperis (“IFP”), along with a civil rights complaint pursuant to 42 U.S.C. §
1983, which had been referred to the Magistrate Court for a report and recommendation. On
September 21, 2018, the Magistrate Court issued the Report and Recommendation,
recommending that Plaintiff’s case be transferred to the Western District of Texas, San Antonio
Division in the interest of justice. The time for filing objections has passed and no objections
have been filed.
     Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Plaintiff’s case be
TRANSFERRED to the Western District of Texas, San Antonio Division.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 29th day of November, 2018.


                                                                           ___________________________________
                                                                           Micaela Alvarez
                                                                           United States District Judge



1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).




1/1
